 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DARLA BERRY,
 8
                                Plaintiff,                  CASE NO. C19-5445 BAT
 9
            v.                                              ORDER TO SHOW CAUSE
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff’s opening brief was due on October 2, 2019. Dkt. 11. Plaintiff has neither filed

14   an opening brief nor moved for an extension of time. The Court ORDERS plaintiff to show

15   cause by October 18, 2019, why this case should not be dismissed without prejudice for failure

16   to prosecute and failure to follow a court order. Plaintiff may respond to this order to show cause

17   by filing an opening brief and/or filing a motion for an extension time. If not voluntarily

18   dismissing this case, plaintiff should also submit a proposed amended scheduling order.

19          DATED this 15th day of October, 2019.

20

21                                                         A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge

23




     ORDER TO SHOW CAUSE - 1
